Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 08, 2015

The Court of Appeals hereby passes the following order:

A16A0480. MARIO ARNESTO TAYLOR v. THE STATE.

      In 2011, Mario Arnesto Taylor pled guilty to armed robbery and other crimes.
In 2015, he filed an out-of-time motion for sentence modification and/or reduction,
pursuant to OCGA § 17-10-1 (f). The trial court denied the motion, and Taylor
appeals. We, however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). Once this statutory period expires, a trial court may modify only a void
sentence. Id. A direct appeal does not lie from the denial of a motion to modify a
sentence filed outside the statutory time period unless the motion raises a colorable
claim that the sentence is, in fact, void. Id. A sentence is void only if it imposes
punishment that the law does not allow. Von Thomas v. State, 293 Ga. 569, 572 (2)
(748 SE2d 446) (2013).
      In his motion, Taylor asked the court to exercise its discretion to reduce his
sentence out of fairness. But “[a]ssertions taking issue with the procedure employed
in imposing a valid sentence or questioning the fairness of an imposed sentence do
not allege a sentence is void.” (Citation and punctuation omitted.) Coleman v. State,
305 Ga. App. 680, 680-681 (700 SE2d 668) (2010). Accordingly, Taylor’s motion
did not raise a colorable void-sentence argument, the trial court had no power to grant
the motion, and Taylor is not entitled to appellate review of the order denying it. See
id. This appeal is therefore DISMISSED.
Court of Appeals of the State of Georgia
                                     12/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.